Citation Nr: 0022813	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
tension headaches, currently evaluated as 30 percent 
disabling.

WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1987 to 
July 1990.  

This appeal arises from a January 1997 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) which 
denied an increased evaluation for the veteran's service-
connected tension headaches, evaluated as 30 percent 
disabling.  The notice of disagreement was received in 
February 1997.  The statement of the case was issued in March 
1997.  The veteran's substantive appeal was received in April 
1997.

This matter was Remanded by a Member of the Board of 
Veterans' Appeals (Board) in January 1999 for the purpose of 
obtaining additional factual and medical evidence, and it has 
been returned to the Board for appellate review.


REMAND

The veteran essentially contends that his service-connected 
tension headache disorder warrants a higher disability 
evaluation.

A VA Form 9 (Appeal to Board of Veterans' Appeals) was 
received from the veteran in April 1997.  Therein, he 
indicated, in part, that he wished to testify before a member 
of the Board.  The veteran did, in fact, testify before a 
Member of the Board via videoconferencing technology in July 
1998.  

In June 2000, the Board advised the veteran that the Board 
member who conducted the July 1998 hearing was no longer 
employed by the Board, and that he therefore had the right to 
another hearing by a Member of the Board.  The veteran 
responded in July 2000 that he was aware of the fact that he 
could have a hearing before a Member of the Board at the RO 
(travel Board) or another videoconference hearing.  Finding 
that this statement did not adequately address the question 
of whether the veteran wished to have another personal 
hearing, the Board contacted the veteran in August 2000 in 
order to garner an answer to this question.  The veteran 
indicated at that time that wanted another videoconference 
hearing before a Member of the Board.  A statement reflecting 
this request was received via facsimile in August 2000.  In 
view of the foregoing, the RO should schedule the veteran for 
a videoconference hearing to be held at the RO with a Member 
of the Board.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should contact the veteran and 
take the appropriate action to place the 
veteran's case on the docket for a 
videoconference hearing before a Member 
of the Board.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 
12 Vet.App. 369 (1999).  The purpose of this REMAND is to 
afford the appellant due process of law.  The Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


